DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Seo et al (US 2011/0127510) and Cok (US 6,565,231).

Regarding claim 1, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups such as pyridine as recited in the present claims. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Accordingly, the ring corresponding to the recited group CY4 can be a pyridine, i.e. X4 is N, and the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
From the discussed above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
The organic layer further comprises a host compound with the following structure ([0091]):

    PNG
    media_image3.png
    266
    360
    media_image3.png
    Greyscale
.
The above compound comprises a dibenzothiophene group, i.e. recited group R21, which as evidenced by Paragraph [0187] of Seo et al is an electron-transporting group. Thus, Ma et al discloses a compound given by recited Formula 3, where the recited group Ar21 is a C18 condensed polycyclic core, the recited integer a21 is zero (0), the recited integer b21 is one (1), and the recited integer n21 is one (1). The recited group R21, is dibenzothiophene group, i.e. an electron-transporting group.
Alternatively, Ma et al discloses the following compound (Page 25):

    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale

which comprises a triazine ring. As evidenced by Cok, triazines are electron transporting compounds. Thus, Ma et al discloses a compound given by recited Formula 3, where the integer a21 is two (2), the integers n21 and b21 are one (1). The recited group AR21 is a C18 condensed 21 is an unsubstituted C6 arylene, i.e. benzene, and the recited group R21 is a triazine, an electron transporting group.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the  device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. From the discussion above, in Ma et al, the recited ring CY1 is a six (6) membered ring; the recited group CY2 is six (6) membered ring; the recited group CY3 is a six (6) membered ring; and the recited group CY5 is a 5-membered ring. The 6-membered rings are benzene and pyridine, and the 5-membered ring is an imidazole ring, i.e. the group X in the compound of Ma et al is N.

Regarding claim 3, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY4 is a pyridine group; and the recited group CY3 is benzene.

1 to L4 and L7, the reference discloses the compound as recited in the present claims.

Regarding claim 5, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. Given that the compound of Formula 1 in claim 1 does not require the recited groups R1 to R4, R7 and R8, the reference discloses the compound as recited in the present claims.

Regarding claim 6, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group X51 is O or S.

Regarding claim 7, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. As discussed above, the recited group X51 is O. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY3 is benzene; and the recited group CY4 is a pyridine ring. Thus, the reference discloses a compound given by recited Formula 1-1A of the claim.

Regarding claim 8, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. As discussed above Ma et al discloses the following host compound:

    PNG
    media_image3.png
    266
    360
    media_image3.png
    Greyscale
.
In the above compound the recited group Ar21 is given by Formula 9B-15, i.e.

    PNG
    media_image5.png
    161
    190
    media_image5.png
    Greyscale
,
where the recited groups R901-R912 are H.

Regarding claim 9, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. Given that in recited Formula 3 the group L21 is not required, Ma et al discloses the compound of the present claims.

Regarding claim 10, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. Given the claims do not require recited Formula 2, Ma et al discloses the compound of the present claims.



    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale
,
where the recited group R21 is a triazinyl group.

Regarding claim 12, the combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. Given that Ma et al discloses the compound given by Formula 1 as a dopant and discloses the second compound as a host, it is clear that the emitter layer comprises the first and second compounds, where the amount of the second compound, i.e. the host, is greater than that of the first compound, i.e. dopant ([0087]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Seo et al (US 2011/0127510), Cok (US 6,565,231), and Yoshida et al (US 2012/012617).

Regarding claim 13, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a 

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X3 is C, and therefore not one of the heterocyclic groups such as pyridine as recited in the present claims. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Accordingly, the ring corresponding to the recited group CY4 can be a pyridine, i.e. X4 is N, and the recited group CY3 can be benzene, i.e. the recited group X3 is C.
From the discussed above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).


    PNG
    media_image3.png
    266
    360
    media_image3.png
    Greyscale
.
The above compound comprises a dibenzothiophene group, i.e. recited group R21, which as evidenced by Paragraph [0187] of Seo et al is an electron-transporting group. Thus, Ma et al discloses a compound given by recited Formula 3, where the recited group Ar21 is a C18 condensed polycyclic core, the recited integer a21 is zero (0), the recited integer b21 is one (1), and the recited integer n21 is one (1). The recited group R21, is benzothiophene group, i.e. an electron-transporting group.
Alternatively, Ma et al discloses the following compound (Page 25):

    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale

which comprises a triazine ring. As evidenced by Cok, triazines are electron transporting compounds. Thus, Ma et al discloses a compound given by recited Formula 3, where the integer 21 is a C18 condensed polycyclic core, the recited group L21 is an unsubstituted C6 arylene, i.e. benzene, and the recited group R21 is a triazine, an electron transporting group.
The combined disclosures of Ma et al, Seo et al, and Cok teach all the claim limitations as set forth above. However, Ma et al does not disclose that the emitter layer comprises a compound Formula 2 as recited in the present claims.
Yoshida et al discloses an organic light emitting device the following compound, corresponding to recited Formula 2 (Abstract, [0021], and Page 9):

    PNG
    media_image6.png
    260
    352
    media_image6.png
    Greyscale
.
In the above compound, the recited group Ar11 is a C12 unsubstituted pyrrolidine-based core, i.e. a carbazole, the recited integer a11 is two (2), the recited integer n11 is one (1), and the recited integer b11 is two (2). The recited groups L11 are benzene, a C6 aryl group, and triazine, a C3 heteroaylene group and the recited groups R11 are benzene and fluorene. While the reference does not disclose these groups as hole transporting, given that the reference discloses the identical groups utilized in the present invention as hole transporting groups, these groups on the compound of the reference necessarily function as hole transporting groups.

Given that both Ma et al and Yoshida et al are drawn to organic light emitting devices comprising light emitting layers, and, given that Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Yoshida et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Ma et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Ma et al, Seo et al, Cok, and Yoshida et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second and third compound are different from each other.

Regarding claim 15, the combined disclosures of Ma et al, Seo et al, Cok, and Yoshida et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the second compounds is given by recited Formula 2, and the third compound is given by recited Formula 3.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800).




    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a 4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups such as pyridine as recited in the present claims. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Accordingly, the ring corresponding to the recited group CY4 can be a pyridine, i.e. X4 is N and the recited group CY3 can be benzene, i.e. the recited group X3 is C.
5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
The organic layer further comprises a host compound with the following structure ([0091]):

    PNG
    media_image7.png
    259
    343
    media_image7.png
    Greyscale
.
Thus, Ma et al discloses a compound given by recited Formula 4, where the recited group Ar111 is a C18 condensed polycyclic core, the recited integer a111 is zero (0), the recited integer b111 is one (1), and the recited integer n111 is one (1). The recited group R111, is dibenzothiophene group, i.e. a C12 heteroaryl group.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the  device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 17, Ma et al teaches all the claim limitations as set forth above. From the discussion above, in the host compound, the recited group Ar111 is given by Formula 12B-15, i.e.

    PNG
    media_image8.png
    156
    198
    media_image8.png
    Greyscale
,
where the recited groups R1201-R1212 are H.

Regarding claim 18, Ma et al teaches all the claim limitations as set forth above. Given that the claims do not require the group L111, the reference discloses the compound of the present claims.

Regarding claim 19, Ma et al teaches all the claim limitations as set forth above. In the host compound discussed above, the recited group R111 is phenyl and fluorenyl.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Yoshida et al (US 2012/0126217).

Regarding claim 20, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a 

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups such as pyridine as recited in the present claims. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Accordingly, the ring corresponding to the recited group CY4 can be a pyridine, i.e. X4 is N and the recited group CY3 can be benzene, i.e. the recited group X3 is C.
From the discussed above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).


    PNG
    media_image7.png
    259
    343
    media_image7.png
    Greyscale
.
Thus, Ma et al discloses a compound given by recited Formula 4, where the recited group Ar111 is an unsubstituted C18 condensed polycyclic core, the recited integer a111 is zero (0), the recited integer b111 is one (1), and the recited integer n111 is one (1). The recited group R111, is dibenzothiophene group, i.e. a C12 heteroaryl group.
Ma et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises a second compound given by recited Formula 4.
Yoshida et al discloses an organic light emitting device the following compound, corresponding to recited Formula 2 (Abstract, [0021], and Page 9):

    PNG
    media_image6.png
    260
    352
    media_image6.png
    Greyscale
.
In the above compound, the recited group Ar111 is a C12 unsubstituted pyrrolidine-based core, i.e. a carbazole, the recited integer a111 is two (2), the recited integer n111 is one (1) and the recited integer b111 is two (2). The recited groups L111 are benzene, a C6 aryl group, and triazine, a C3 heteroaylene group and the recited groups R111 are benzene and fluorene. The reference discloses that including such compounds in the emitter layer of the device results in an organic light emitting device with high luminous efficiency, along lifetime, and low voltage drivability ([0047], [0124]-[0125]).
Given that both Ma et al and Yoshida et al are drawn to organic light emitting devices comprising light emitting layers, and, given that Ma et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Yoshida et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Ma et al with a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered but they are not persuasive. 

Applicants argue that claims 1, 13, 16, and 20 as now amended recited that CY4 is selected from particular 5- and 6-membered rings each including at least one nitrogen atom. However, as discussed in the rejections above, Ma et al discloses a compound with the following structure ([0078]):

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
.

In the above compound, the recited group CY4 is a C6 carbocyclic group, i.e. benzene and the recited group X4 is C, and therefore not one of the heterocyclic groups such as pyridine as recited in the present claims. Furthermore, the recited group X3 is N and not C as required in the present 

    PNG
    media_image2.png
    541
    551
    media_image2.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Accordingly, the ring corresponding to the recited group CY4 can be a pyridine, i.e. X4 is N, and the recited group CY3 can be benzene, i.e. the recited group X3 is C.

Applicants argue that claim 1 recites a compound having a coordination sphere including a phenoxy group bonded through an O atom (CY1), a benzimidazolyl group bonded through a N atom (CY5 and CY2), a ring bound through a C atom (CY3), and a ring bound through a N atom (CY4), arranged clockwise around the metal atom and cross-linked between groups in that order, e.g., such that CY4 is trans- to a benzimidazolyl group, and CY4 and CY1 are not directly linked, and each of the compound species in Paragraphs [0078] to [0088] of Ma having that recited coordination sphere, e.g., in which a nitrogen-containing ring group is trans-to a benzimidazolyl group, and is cross-linked with only one neighboring ring appears to include a benzimidazolyl 4 (D) position. However, the compounds disclosed in Paragraphs [0078] to [0088] of the reference are but specific embodiments of compound encompassed by Formulas 1 and 2 disclosed in Paragraphs [0069] and [0070] of the reference and the fact remains that Formula 1 of the reference discloses compound encompassed by the present claims.

Applicants argue that the presently recited structure, i.e. where the recited group CY4 is pyridine, would not be obvious without impermissible hindsight given that (1) the group L3 in the compound disclosed by Ma would have to be absent, and each of L1, L2, and L3 to each be a direct linkage – whereas the various species in Paragraphs [0078] to [0088] of Ma appear to having various combinations of L1 to L4; (2) the selection of Q4 to be direct linkage and ring D to be pyridine; and (3) the selection of RD to be hydrogen and not joined to form a ring, whereas none of the various species in Paragraphs [0078] to [0088] of Ma appear to have a pyridine ring by itself as ring D, rather the RD are joined so that the moiety becomes a benzimidazole. However, it appears that Applicants’ intention is to refer to the group L1 which corresponds to the bond between ring R and the benzene ring. It is further noted that the reference discloses that the group n1 associated with the group L1 is zero (0) and n2 is one (1) as disclosed in Paragraph [0072] of the reference and therefore the group L1 is not present. Furthermore, it is noted that Paragraph [0067] discloses that one of Q1, Q3 or Q4 is oxygen and the remaining of Q1, Q2, and Q4 represent a direct bond. Furthermore, as discussed above, the reference discloses that the group X4 in ring D corresponds to ring CY4 is either N or C, i.e. when X4 in ring D is N, the obtained 6-memebered ring is pyridine and when X4 in ring D is C, the obtained 6-membered ring is benzene. Finally, Paragraph [0059] discloses that RD represents a mono, di, tri, tetra-substitution or no substitution. In light of the disclosure in the reference, it is the Examiner’s 
Thus, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, it is noted that the compounds disclosed in Paragraphs [0078] to [0088] of the reference are but specific embodiments of compound encompassed by Formulas 1 and 2 disclosed in Paragraphs [0069] and [0070] of the reference, and the fact remains that Formula 1 of the reference discloses compound encompassed by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767